DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority to the following Korean Applications are acknowledged:
KR10-2019-0140789 filed 11/6/2019
KR10-2019-0146955 filed 11/15/2019
KR10-2019-0043738 filed 4/10/2020
Claims 1-20 filed 11/5/2020 are pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/10/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

3.	Claims 1-5, 7, 9-15, 17, 19, and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Corston-Petrie et al. (US20210385741A1), hereafter Petrie.


Regarding claim 1,
Petrie discloses a method performed by a network function (NF) (Fig. 1, 130; paragraph 47; Fig. 2, 210-1, 210-2, 215) in 5G core network (5GC) (Fig. 1, 125; paragraph 46) in a wireless communication system, the method comprising receiving, from an application function (AF) (Fig. 1, 160; paragraph 53; Fig. 2, 210-1, 210-2, 215), an event subscription request message comprising network slice related quota information for a network slice (Fig. 3, 310-320; Fig. 4, 410; paragraph 64-65), determining whether an event notification triggering condition for the network slice is met based on the network slice related quota information and data received from at least one NF in the 5GC (Fig. 3, 330; Fig. 4, 420-430; Fig. 5, 510-535; paragraphs 64-66, 78-79) and transmitting, to the AF, an event notification message for the network slice based on a result of the determining (paragraph 64-67, 86; NSM 210-1 triggers NSO 215 to adjust processing resources of the network slice in response to overload/maximum number of users).

Regarding claim 11,
Petrie discloses a network function (NF) (Fig. 1, 130; paragraph 47; Fig. 2, 210-1, 210-2, 215) in 5G core network (5GC) (Fig. 1, 125; paragraph 46) in a wireless communication system, the NF comprising a transceiver (inherent to allow for signaling exchanges in Fig. 1-5); and at least one processor operably coupled with the transceiver and configured to control the transceiver to receive, from an application function (AF) (Fig. 1, 160; paragraph 53; Fig. 2, 210-1, 210-2, 215), an event subscription request message comprising network slice related quota information for a Fig. 3, 310-320; Fig. 4, 410; paragraph 64-65), determine whether an event notification triggering condition for the network slice is met based on the network slice related quota information and data received from at least one NF in the 5GC (Fig. 3, 330; Fig. 4, 420-430; Fig. 5, 510-535; paragraphs 64-66, 78-79) and control the transceiver to transmit, to the AF, an event notification message for the network slice based on a result of the determining (paragraph 64-67, 86; NSM 210-1 triggers NSO 215 to adjust processing resources of the network slice in response to overload/maximum number of users).


Regarding claims 2 and 12,
Petrie discloses the network slice related quota information for the network slice comprises at least one of a maximum number of user equipment (UEs) to be registered for the network slice or a maximum number of protocol data unit (PDU) sessions to be established for the network slice (paragraph 64; maximum number of users for its current dimensions/configuration).

Regarding claims 3 and 13,
Petrie discloses storing the network slice related quota information (i.e. Fig. 2, 4; paragraph 64; maximum number of users per configuration signaled to the NSO 215 and UPF).


Regarding claims 4 and 14,
Petrie discloses updating quota of the network slice based on the network slice related quota information (paragraph 69; elastic adapting/scaling of network slice configuration effects the maximum number of users).

Regarding claims 5 and 15,
Petrie discloses monitoring a current number of UEs being registered for the network slice (paragraph 65) and determining whether the event notification triggering condition for the network slice is met based on the network slice related quota information and a result of the monitoring (paragraph 64-67).

Regarding claims 7 and 17,
Petrie discloses the event notification triggering condition comprises at least one of a first condition that a current number of UEs being registered for the network slice is equal to or greater than the maximum number of UEs to be registered for the network slice (paragraph 64-67, 86; NSM 210-1 triggers NSO 215 to adjust processing resources of the network slice in response to overload/maximum number of users) or a second condition that a current number of PDU sessions successfully established for the network slice is equal to or greater than the maximum number of PDU sessions to be established for the network slice.

Regarding claims 9 and 19,
Petrie discloses the NF is a policy control function (PCF) (Fig. 1, 4, PCF 155
Regarding claims 10 and 20,
Petrie discloses the data received from the at least one NF in the 5GC comprises at least one of each of a current number of UEs being registered for the network slice and supported by each of the at least one NF, respectively, or each of a current number of PDU sessions successfully established for the network slice and supported by each of the at least one NF, respectively (Fig. 3, 310-330; Fig. 5, 510-530; paragraph 62; measuring number of concurrent users of each network slice and/or other performance metrics).



Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 6, 8, 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Petrie in view of Senarath et al. (USP 10856183B2), hereafter Senarath.




Regarding claims 6 and 16,
Petrie discloses does not expressly show updating a current number of PDU sessions successfully established for the network slice based on the maximum number of PDU sessions to be established for the network slice.
Senarath discloses analogous systems and methods for network slice service provisioning (Title) including measuring/monitoring and updating a current number of PDU sessions successfully established for the network slice based on the maximum number of PDU sessions to be established for the network slice (Abstract; Fig. 5, 16, 17; Col. 15, lines 4-26, 59-67; specific QoS/QoE parameter triggers include maximum number of PDU sessions).
It would have been obvious to one of ordinary skill in the art before the time of effective filing to modify Petrie by updating a current number of PDU sessions successfully established for the network slice based on the maximum number of PDU sessions to be established for the network slice, as shown by Senarath, thereby enabling service level agreements tailored to specific QoS/QoE parameter triggers via network function virtualization.







Regarding claims 8 and 18,
Petrie does not expressly show the network slice related quota information for the network slice further comprises a maximum data rate for the network slice.
Senarath further discloses network slice related quota information for the network slice further comprises a maximum data rate for the network slice (Col. 15, lines 59-67; specific QoS/QoE parameter triggers include aggregated maximum burst rate to support to all sessions in the slice).
It would have been obvious to one of ordinary skill in the art before the time of effective filing to modify Petrie by providing network slice related quota information for the network slice further comprises a maximum data rate for the network slice, as shown by Senarath, thereby enabling service level agreements tailored to specific QoS/QoE parameter triggers via network function virtualization


Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY B SEFCHECK whose telephone number is (571)272-3098. The examiner can normally be reached Monday-Friday 6AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY B SEFCHECK/Primary Examiner, Art Unit 2477